Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 1 of 58




                EXHIBIT A
1/15/2021                                           Case 2:21-cv-00223-PD DocumentCivil
                                                                                    1-1     Filed
                                                                                        Docket Report01/15/21 Page 2 of 58


                                                                                                                                   No Items in Cart              elamb

                                                                                                                                             Civil Docket Report
                                                                                                      A $5 Convenience fee will be added to the transaction at checkout.
  Case Description

    Case ID:                  200701751
    Case Caption:             BARKER ETAL VS TYSON FOODS, INC. ETAL
    Filing Date:              Monday , July 27th, 2020
    Court:                    MAJOR JURY-COMPLEX
    Location:                 City Hall
    Jury:                     JURY
    Case Type:                PERSONAL INJURY - OTHER
    Status:                   LISTED FOR SETTLEMENT CONF

  Related Cases

  No related cases were found.

  Case Event Schedule

                                     Event                                  Date/Time       Room                   Location                           Judge
   PROJECTED SETTLEMENT CONF DATE                                         01-AUG-2022     City Hall   Courtroom 602, City Hall              NEW, ARNOLD L
                                                                          09:00 AM
   PROJECTED PRE-TRIAL CONF. DATE                                         03-OCT-2022     City Hall   Courtroom 602, City Hall              NEW, ARNOLD L
                                                                          09:00 AM
   PROJECTED TRIAL DATE                                                   07-NOV-2022     City Hall   Courtroom 602, City Hall              NEW, ARNOLD L
                                                                          09:00 AM


  Case motions

  No case motions were found.

  Case Parties

https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                                                                                  1/9
1/15/2021                                           Case 2:21-cv-00223-PD DocumentCivil
                                                                                    1-1     Filed
                                                                                        Docket Report01/15/21 Page 3 of 58

                                                                                  Expn
         Seq #                                                            Assoc            Type                       Name
                                                                                  Date
                 1                                                                         ATTORNEY FOR PLAINTIFF     MONGELUZZI, ROBERT J
   Address: ONE LIBERTY PLACE 52ND FLOOR                                           Aliases: none
            1650 MARKET ST.
            PHILADELPHIA PA 19103
            (215)496-8282
            VSmith@smbb.com


                 2                                                            1            PLAINTIFF                  BARKER, RENATA
   Address: 215 PARKDALE ROAD                                                      Aliases: none
            PHILADELPHIA PA 19154


                 3                                                            1            ADMINISTRATRIX -           BARKER, RENATA
                                                                                           PLAINTIFF
   Address: 215 PARKDALE ROAD                                                      Aliases: none
            PHILADELPHIA PA 19154


                 4                                                           11            DEFENDANT                  TYSON FOODS INC
   Address: 600 NORTH 2ND STREET                                                   Aliases: CT CORPORATION SYSTEM C/O
            SUITE 401
            HARRISBURG PA 17101


                 5                                                           11            DEFENDANT                  ORIGINAL PHILLY STEAK INC
   Address: 1801 MARKET STREET, SUITE 800                                          Aliases: ORIGINAL PHILLY CHEESESTEAK COMPANY DBA
            PHILADELPHIA PA 19103


                 6                                                           11            DEFENDANT                  ORIGINAL PHILLY HOLDINGS
                                                                                                                      INC
   Address: 520 E HUNTING PARK AVENUE                                              Aliases: ORIGINAL PHILLY CHEESESTEAK COMPANY DBA
https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                                                           2/9
1/15/2021                            Case 2:21-cv-00223-PD DocumentCivil
                                                                     1-1     Filed
                                                                         Docket Report01/15/21 Page 4 of 58

                     PHILADELPHIA PA 19124


                 7                                                        1           ATTORNEY FOR PLAINTIFF   GOODMAN, JEFFREY P
   Address: SALTZ MONGELUZZI BARRETT                                          Aliases: none
            52ND FL ONE LIBERTY PLACE
            1650 MARKET STREET
            PHILADELPHIA PA 19103
            (215)496-8282
            jgoodman@smbb.com


                 8                                                        1           ATTORNEY FOR PLAINTIFF   WIGRIZER ESQ, STEVEN G
   Address: 1650 MARKET STREET                                                Aliases: none
            ONE LIBERTY PLACE, 51ST FLOOR
            PHILADELPHIA PA 19103
            (215)575-2969
            dadams@smbb.com


                 9                                                        1           ATTORNEY FOR PLAINTIFF   WEISS, JASON S
   Address: SALTZ MONGELUZZI                                                  Aliases: none
            & BENDESKY PC
            1650 MARKET STREET, 52ND FLOOR
            PHILADELPHIA PA 19103
            (215)496-8282
            jweiss@smbb.com


               10                                                                     TEAM LEADER              NEW, ARNOLD L
   Address: 606 CITY HALL                                                     Aliases: none
            PHILADELPHIA PA 19107
            (215)686-7260


               11                                                                     ATTORNEY FOR             CATTO, WILLIAM H
                                                                                      DEFENDANT
https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                                                 3/9
1/15/2021                    Case 2:21-cv-00223-PD DocumentCivil
                                                              1-1    Filed
                                                                 Docket Report01/15/21 Page 5 of 58

   Address: FREEMAN MATHIS & GARY                 Aliases: none
            1600 MARKET STREET
            SUITE 1210
            PHILADELPHIA PA 19103
            (267)608-1740
            wcatto@fmglaw.com


               12                                                         11           ATTORNEY FOR             LAMB, ERIN E
                                                                                       DEFENDANT
   Address: 1600 MARKET STREET                                                 Aliases: none
            SUITE 1210
            PHILADELPHIA PA 19103
            (215)971-2929
            elamb@fmglaw.com


  Docket Entries

   Filing                                                                                                                          Approval/
                            Docket Type                                                Filing Party           Disposition Amount
   Date/Time                                                                                                                       Entry Date
   27-JUL-2020              ACTIVE CASE                                                                                            27-JUL-2020
   02:19 PM                                                                                                                        03:06 PM
              Docket
                      E-Filing Number: 2007050389
               Entry:


   27-JUL-2020              COMMENCEMENT CIVIL ACTION JURY                             MONGELUZZI, ROBERT J                        27-JUL-2020
   02:19 PM                                                                                                                        03:06 PM
      Documents: Final Cover

              Docket
                      none.
               Entry:


   27-JUL-2020              PRAE TO ISSUE WRIT OF SUMMONS                              MONGELUZZI, ROBERT J                        27-JUL-2020
   02:19 PM                                                                                                                        03:06 PM
https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                                                          4/9
1/15/2021                                           Case 2:21-cv-00223-PD DocumentCivil
                                                                                    1-1     Filed
                                                                                        Docket Report01/15/21 Page 6 of 58

      Documents: Praecipe to Issue Writ of Summons 072720.pdf

              Docket
                      PRAECIPE TO ISSUE WRIT OF SUMMONS FILED. WRIT OF SUMMONS ISSUED.
               Entry:


   27-JUL-2020              JURY TRIAL PERFECTED                                    MONGELUZZI, ROBERT J                     27-JUL-2020
   02:19 PM                                                                                                                  03:06 PM
              Docket
                      12 JURORS REQUESTED.
               Entry:


   27-JUL-2020              WAITING TO LIST CASE MGMT CONF                          MONGELUZZI, ROBERT J                     27-JUL-2020
   02:19 PM                                                                                                                  03:06 PM
              Docket
                      none.
               Entry:


   28-JUL-2020              ENTRY OF APPEARANCE-CO COUNSEL                          GOODMAN, JEFFREY P                       28-JUL-2020
   09:06 AM                                                                                                                  09:06 AM
      Documents: EOA JPG.pdf
                             EOA SW.pdf
                             EOA JW.pdf

              Docket ENTRY OF APPEARANCE OF JASON S WEISS, JEFFREY P GOODMAN AND STEVEN G WIGRIZER AS CO-
               Entry: COUNSEL FILED. (FILED ON BEHALF OF RENATA BARKER AND RENATA BARKER)


   21-AUG-2020              AFFIDAVIT OF SERVICE FILED                              GOODMAN, JEFFREY P                       24-AUG-2020
   12:13 PM                                                                                                                  09:25 AM
      Documents: Aff of Svc Original Philly Holdings Inc.pdf

              Docket AFFIDAVIT OF SERVICE OF PLAINTIFF'S WRIT OF SUMMONS UPON ORIGINAL PHILLY HOLDINGS INC BY
               Entry: PERSONAL SERVICE ON 06/04/2020 FILED. (FILED ON BEHALF OF RENATA BARKER AND RENATA BARKER)


   24-AUG-2020              PRAECIPE TO REISSUE SUMMONS                             GOODMAN, JEFFREY P                       24-AUG-2020

https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                                                    5/9
1/15/2021                                           Case 2:21-cv-00223-PD DocumentCivil
                                                                                    1-1     Filed
                                                                                        Docket Report01/15/21 Page 7 of 58

   09:46 AM                                                                                                                  11:32 AM
      Documents: PRAECIPE TO REISSUE WRIT OF SUMMONS 082420 .pdf

              Docket PREACIPE TO REISSUE WRIT OF SUMMONS FILED. WRIT REISSUED. (FILED ON BEHALF OF RENATA
               Entry: BARKER AND RENATA BARKER)


   04-SEP-2020              SHERIFF'S SERVICE                                       GOODMAN, JEFFREY P                       04-SEP-2020
   10:21 AM                                                                                                                  10:21 AM
      Documents: Aff of Svc_Tyson Foods Inc.pdf

              Docket DEPUTIZED SERVICE OF PLAINTIFF'S WRIT OF SUMMONS UPON TYSON FOODS INC BY SHERIFF OF
               Entry: DAUPHIN COUNTY ON 08/28/2020. (FILED ON BEHALF OF RENATA BARKER AND RENATA BARKER)


   23-SEP-2020              PRAECIPE TO REISSUE SUMMONS                             GOODMAN, JEFFREY P                       23-SEP-2020
   08:58 AM                                                                                                                  11:37 AM
      Documents: Praecipe to Reissue Writ of Summons 092320.pdf

              Docket PREACIPE TO REISSUE WRIT OF SUMMONS FILED. WRIT REISSUED. (FILED ON BEHALF OF RENATA
               Entry: BARKER AND RENATA BARKER)


   28-SEP-2020              AFFIDAVIT OF SERVICE FILED                              GOODMAN, JEFFREY P                       28-SEP-2020
   02:25 PM                                                                                                                  02:30 PM
      Documents: Aff of Svc_The Original Philly Steak, Inc dba Original Philly Cheesesteak Co.pdf

              Docket AFFIDAVIT OF SERVICE OF PLAINTIFF'S WRIT OF SUMMONS UPON ORIGINAL PHILLY STEAK INC BY
               Entry: PERSONAL SERVICE ON 09/22/2020 FILED. (FILED ON BEHALF OF RENATA BARKER AND RENATA BARKER)


   16-DEC-2020              COMPLAINT FILED NOTICE GIVEN                            MONGELUZZI, ROBERT J                     17-DEC-2020
   11:36 AM                                                                                                                  10:42 AM
      Documents: Complaint 121620.pdf
                             VERIFICATION_Signed.pdf

              Docket COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20) DAYS AFTER SERVICE IN ACCORDANCE WITH

https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                                                    6/9
1/15/2021                           Case 2:21-cv-00223-PD DocumentCivil
                                                                    1-1     Filed
                                                                        Docket Report01/15/21 Page 8 of 58

                Entry: RULE 1018.1 FILED. (FILED ON BEHALF OF RENATA BARKER AND RENATA BARKER)


   17-DEC-2020              ENTRY OF APPEARANCE                           CATTO, WILLIAM H                   17-DEC-2020
   02:29 PM                                                                                                  02:32 PM
      Documents: 2020.12.17 EOA WC and EL.pdf

              Docket ENTRY OF APPEARANCE OF WILLIAM H CATTO AND ERIN E LAMB FILED. (FILED ON BEHALF OF ORIGINAL
               Entry: PHILLY HOLDINGS INC, ORIGINAL PHILLY STEAK INC AND TYSON FOODS INC)


   17-DEC-2020              JURY TRIAL PERFECTED                          CATTO, WILLIAM H                   17-DEC-2020
   02:29 PM                                                                                                  02:32 PM
              Docket
                      12 JURORS REQUESTED.
               Entry:


   22-DEC-2020              LISTED FOR CASE MGMT CONF                                                        22-DEC-2020
   02:47 PM                                                                                                  02:47 PM
              Docket
                      none.
               Entry:


   24-DEC-2020              NOTICE GIVEN                                                                     24-DEC-2020
   12:30 AM                                                                                                  12:30 AM
              Docket
                      none.
               Entry:


   05-JAN-2021              CASE MGMT CONFERENCE COMPLETED                SULLIVAN, JOAN                     05-JAN-2021
   03:17 PM                                                                                                  03:17 PM
              Docket
                      none.
               Entry:


   05-JAN-2021              CASE MANAGEMENT ORDER ISSUED                                                     05-JAN-2021

https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                                    7/9
1/15/2021                                           Case 2:21-cv-00223-PD DocumentCivil
                                                                                    1-1     Filed
                                                                                        Docket Report01/15/21 Page 9 of 58

   03:17 PM                                                                                                                         03:17 PM
      Documents: CMOIS_18.pdf

                      CASE MANAGEMENT ORDER COMPLEX TRACK - AND NOW, 05-JAN-2021, it is Ordered that: 1. The case
                      management and time standards adopted for complex track cases shall be applicable to this case and are hereby
                      incorporated into this Order. 2. All discovery on the above matter shall be completed not later than 02-MAY-2022. 3.
                      Plaintiff shall identify and submit curriculum vitae and expert reports of all expert witnesses intended to testify at trial to
                      all other parties not later than 06-JUN-2022. 4. Defendant and any additional defendants shall identify and submit
                      curriculum vitae and expert reports of all expert witnesses intended to testify at trial not later than 04-JUL-2022. 5. All
                      pre-trial motions shall be filed not later than 04-JUL-2022. 6. A settlement conference may be scheduled at any time
                      after 01-AUG-2022. Prior to the settlement conference all counsel shall serve all opposing counsel and file a
                      settlement memorandum containing the following: (a) A concise summary of the nature of the case if plaintiff or of the
                      defense if defendant or additional defendant; (b) A statement by the plaintiff or all damages accumulated, including an
                      itemization of injuries and all special damages claimed by categories and amount;(c) Defendant shall identify all
                      applicable insurance carriers, together with applicable limits of liability. 7. A pre-trial conference will be scheduled any
              Docket time after 03-OCT-2022. Fifteen days prior to pre-trial conference, all counsel shall serve all opposing counsel and file
               Entry: a pre-trial memorandum containing the following:(a) A concise summary of the nature of the case if plaintiff or the
                      defense if defendant or additional defendant;(b) A list of all witnesses who may be called to testify at trial by name and
                      address. Counsel should expect witnesses not listed to be precluded from testifying at trial;(c) A list of all exhibits the
                      party intends to offer into evidence. All exhibits shall be pre-numbered and shall be exchanged among counsel prior to
                      the conference. Counsel should expect any exhibit not listed to be precluded at trial;(d) Plaintiff shall list an itemization
                      of injuries or damages sustained together with all special damages claimed by category and amount. This list shall
                      include as appropriate, computations of all past lost earnings and future lost earning capacity or medical expenses
                      together with any other unliquidated damages claimed; and (e) Defendant shall state its position regarding damages
                      and shall identify all applicable insurance carriers, together with applicable limits of liability;(f) Each counsel shall
                      provide an estimate of the anticipated length of trial. 8. It is expected that the case will be ready for trial 07-NOV-2022,
                      and counsel should anticipate trial to begin expeditiously thereafter. 9. All counsel are under a continuing obligation
                      and are hereby ordered to serve a copy of this order upon all unrepresented parties and upon all counsel entering an
                      appearance subsequent to the entry of this order. ...BY THE COURT: ARNOLD NEW, J.


   05-JAN-2021              LISTED FOR SETTLEMENT CONF                                                                              05-JAN-2021
   03:17 PM                                                                                                                         03:17 PM
              Docket
                      none.
               Entry:


   05-JAN-2021              LISTED FOR PRE-TRIAL CONF                                                                               05-JAN-2021
   03:17 PM                                                                                                                         03:17 PM
https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                                                                 8/9
1/15/2021                                          Case 2:21-cv-00223-PD DocumentCivil
                                                                                  1-1Docket
                                                                                        Filed   01/15/21 Page 10 of 58
                                                                                            Report

              Docket none.
               Entry:


   05-JAN-2021              LISTED FOR TRIAL                                                                             05-JAN-2021
   03:17 PM                                                                                                              03:17 PM
              Docket
                      none.
               Entry:


   05-JAN-2021              NOTICE GIVEN UNDER RULE 236                                                                  06-JAN-2021
   03:17 PM                                                                                                              09:17 AM
              Docket
                      NOTICE GIVEN ON 06-JAN-2021 OF CASE MANAGEMENT ORDER ISSUED ENTERED ON 05-JAN-2021.
               Entry:




                                                                          E-Filing System   Search Home




https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                                                9/9
       Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 11 of 58




SALTZ MONGELUZZI & BENDESKY P.C.                              Filed and Attested by the
BY: ROBERT J. MONGELUZZI/STEVEN G. WIGRIZER                  Office of Judicial Records
        JEFFREY P. GOODMAN/JASON S. WEISS                        27 JULFOR
                                                           ATTORNEYS    2020PLAINTIFF
                                                                             02:19 pm
                                                                     A. SILIGRINI
Identification No.: 36283/30396/309433/310446
1650 Market Street, 52nd Floor
Philadelphia, PA 19103
(215) 496-8282

RENATA BARKER, Individually and as
the Personal Representative of the Estate of   PHILADELPHIA COUNTY
BRIAN K. BARKER, Deceased                      COURT OF COMMON PLEAS
215 Parkdale Road                              LAW DIVISION
Philadelphia, PA 19154

                   Plaintiff
                                               JULY TERM, 2020
                      v.

TYSON FOODS, INC.
c/o CT Corporation System
600 North 2nd Street, Suite 401                JURY OF 12 DEMANDED
Harrisburg, PA 17101

                     And

THE ORIGINAL PHILLY STEAK, INC.
d/b/a Original Philly Cheesesteak Co.
1801 Market Street, Suite 800
Philadelphia, PA 19103

                     And

ORIGINAL PHILLY HOLDINGS, INC.
d/b/a Original Philly Cheesesteak Co.
520 E Hunting Park Avenue
Philadelphia, PA 19124




                  Defendants



                                                                           Case ID: 200701751
     Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 12 of 58




                   PRAECIPE TO ISSUE WRIT OF SUMMONS

TO THE PROTHONOTARY:

    Kindly issue a Writ of Summons in the above-captioned matter.

                                SALTZ MONGELUZZI & BENDESKY, P.C.



                                BY: /s/ Robert J. Mongeluzzi
                                        ROBERT J. MONGELUZZI
                                        STEVEN G. WIGRIZER
                                        JEFFREY P. GOODMAN
                                        JASON S. WEISS
                                        Attorneys for Plaintiff




                                                                       Case ID: 200701751
                 Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 13 of 58
C.P.97
                                                                                                  SUMMONS
                       Commonwealth of Pennsylvania                                               CITACION
                                  CITY AND COUNTY OF PHILADELPHIA


                                                             COURT OF COMMON PLEAS
      RENATA BARKER, Individually and as the
      Personal Representative of the Estate of               JULY
      BRIAN K. BARKER, Deceased                                                              Term, 20 20

                                                             No.
                                vs.
      TYSON FOODS, INC.; THE ORIGINAL
      PHILLY STEAK, INC.; ORIGINAL PHILLY
      HOLDINGS, INC.

To (1)
 TYSON FOODS, INC.                      THE ORIGINAL PHILLY STEAK,           ORIGINAL PHILLY HOLDINGS,
                                        INC. d/b/a ORIGINAL PHILLY           INC. d/b/a ORIGINAL PHILLY
                                        CHEESESTEAK CO.                      CHEESESTEAK CO.




You are notified that the Plaintiff (2)
Usted esta avisado que el demandante (2)
 RENATA BARKER, Individually and as the Personal Representative of the Estate of BRIAN K. BARKER, Deceased




Has (have) commenced an action against you.
Ha (han) iniciado una accion en contra suya.




                                                                       JOSEPH H. EVERS
                                                                           Prothonotary




                                                      By                                     200701751
                                                                                          27 JUL 2020 02:19 pm
                                                                                                 A. SILIGRINI


(1)
      Name(s) of Defendant(s)                         Date
(2)
      Name(s) of Plaintiff(s)

10-208 (Rev. 6/00)                                                                               Case ID: 200701751
                                                                                                                      Case ID: 200701751
                                                                        COURT OF COMMON PLEAS
                                                                  JULY               20 No. __________
                                                                  __________Term, 20 ____
Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 14 of 58




                                                                  RENATA BARKER, Individually and as the
                                                                  Personal Representative of the Estate of BRIAN K.
                                                                  BARKER, Deceased
                                                                                          vs.
                                                                  TYSON FOODS, INC.; THE ORIGINAL PHILLY
                                                                  STEAK, INC.; ORIGINAL PHILLY HOLDINGS,
                                                                  INC.
                                                                                    SUMMONS
            Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 15 of 58




                                                                    Filed and Attested by the
                                                                   Office of Judicial Records
SALTZ MONGELUZZI & BENDESKY P.C.                                       24 AUG 2020 09:46 am
BY: ROBERT J. MONGELUZZI/STEVEN G. WIGRIZER                                  M. RUSSO
JEFFREY P. GOODMAN/JASON S. WEISS                               ATTORNEYS FOR PLAINTIFF
Identification No.: 36283/30396/309433/310446
1650 Market Street, 52nd Floor
Philadelphia, PA 19103
(215) 496-8282

RENATA BARKER, Individually and as
the Personal Representative of the Estate of   PHILADELPHIA COUNTY
BRIAN K. BARKER, Deceased                      COURT OF COMMON PLEAS
                                               LAW DIVISION
Plaintiff

v.                                             JULY TERM, 2020

TYSON FOODS, INC., THE ORIGINAL                NO.: 1751
PHILLY STEAK, INC. And ORIGINAL
PHILLY HOLDINGS, INC.

Defendants


                      PRAECIPE TO REISSUE WRIT OF SUMMONS

TO THE PROTHONOTARY:

       Kindly reissue a Writ of Summons in the above-captioned matter.

                            SALTZ MONGELUZZI & BENDESKY, P.C.

                            BY:    /s/ Jeffrey P. Goodman.
                                   ROBERT J. MONGELUZZI
                                   STEVEN G. WIGRIZER
                                   JEFFREY P. GOODMAN
                                   JASON S. WEISS
                                   Attorneys for Plaintiff

Dated: August 24, 2020




                                                                                 Case ID: 200701751
       Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 16 of 58




SALTZ MONGELUZZI & BENDESKY P.C.                              Filed and Attested by the
BY: ROBERT J. MONGELUZZI/STEVEN G. WIGRIZER                  Office of Judicial Records
        JEFFREY P. GOODMAN/JASON S. WEISS                        27 JULFOR
                                                           ATTORNEYS    2020PLAINTIFF
                                                                             02:19 pm
                                                                     A. SILIGRINI
Identification No.: 36283/30396/309433/310446
1650 Market Street, 52nd Floor
Philadelphia, PA 19103
(215) 496-8282

RENATA BARKER, Individually and as
the Personal Representative of the Estate of   PHILADELPHIA COUNTY
BRIAN K. BARKER, Deceased                      COURT OF COMMON PLEAS
215 Parkdale Road                              LAW DIVISION
Philadelphia, PA 19154

                   Plaintiff
                                               JULY TERM, 2020
                      v.

TYSON FOODS, INC.
c/o CT Corporation System
600 North 2nd Street, Suite 401                JURY OF 12 DEMANDED
Harrisburg, PA 17101

                     And

THE ORIGINAL PHILLY STEAK, INC.
d/b/a Original Philly Cheesesteak Co.
1801 Market Street, Suite 800
Philadelphia, PA 19103

                     And

ORIGINAL PHILLY HOLDINGS, INC.
d/b/a Original Philly Cheesesteak Co.
520 E Hunting Park Avenue
Philadelphia, PA 19124




                  Defendants



                                                                           Case ID: 200701751
     Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 17 of 58




                   PRAECIPE TO ISSUE WRIT OF SUMMONS

TO THE PROTHONOTARY:

    Kindly issue a Writ of Summons in the above-captioned matter.

                                SALTZ MONGELUZZI & BENDESKY, P.C.



                                BY: /s/ Robert J. Mongeluzzi
                                        ROBERT J. MONGELUZZI
                                        STEVEN G. WIGRIZER
                                        JEFFREY P. GOODMAN
                                        JASON S. WEISS
                                        Attorneys for Plaintiff




                                                                       Case ID: 200701751
                 Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 18 of 58
C.P.97
                                                                                                  SUMMONS
                       Commonwealth of Pennsylvania                                               CITACION
                                  CITY AND COUNTY OF PHILADELPHIA


                                                             COURT OF COMMON PLEAS
      RENATA BARKER, Individually and as the
      Personal Representative of the Estate of               JULY
      BRIAN K. BARKER, Deceased                                                              Term, 20 20

                                                             No.
                                vs.
      TYSON FOODS, INC.; THE ORIGINAL
      PHILLY STEAK, INC.; ORIGINAL PHILLY
      HOLDINGS, INC.

To (1)
 TYSON FOODS, INC.                      THE ORIGINAL PHILLY STEAK,           ORIGINAL PHILLY HOLDINGS,
                                        INC. d/b/a ORIGINAL PHILLY           INC. d/b/a ORIGINAL PHILLY
                                        CHEESESTEAK CO.                      CHEESESTEAK CO.




You are notified that the Plaintiff (2)
Usted esta avisado que el demandante (2)
 RENATA BARKER, Individually and as the Personal Representative of the Estate of BRIAN K. BARKER, Deceased




Has (have) commenced an action against you.
Ha (han) iniciado una accion en contra suya.




                                                                       JOSEPH H. EVERS
                                                                           Prothonotary




                                                      By                                     200701751
                                                                                          27 AUG
                                                                                          24 JUL 2020
                                                                                                  202002:19
                                                                                                        09:46pm
                                                                                                              am
                                                                                                 A. SILIGRINI
                                                                                                 M. RUSSO


(1)
      Name(s) of Defendant(s)                         Date
(2)
      Name(s) of Plaintiff(s)

10-208 (Rev. 6/00)                                                                               Case ID: 200701751
                                                                                                                      Case ID: 200701751
                                                                        COURT OF COMMON PLEAS
                                                                  JULY               20 No. __________
                                                                  __________Term, 20 ____
Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 19 of 58




                                                                  RENATA BARKER, Individually and as the
                                                                  Personal Representative of the Estate of BRIAN K.
                                                                  BARKER, Deceased
                                                                                          vs.
                                                                  TYSON FOODS, INC.; THE ORIGINAL PHILLY
                                                                  STEAK, INC.; ORIGINAL PHILLY HOLDINGS,
                                                                  INC.
                                                                                    SUMMONS
            Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 20 of 58




                                                                    Filed and Attested by the
                                                                   Office of Judicial Records
SALTZ MONGELUZZI & BENDESKY P.C.                                       23 SEP 2020 08:58 am
BY: ROBERT J. MONGELUZZI/STEVEN G. WIGRIZER                                  M. RUSSO
JEFFREY P. GOODMAN/JASON S. WEISS                               ATTORNEYS FOR PLAINTIFF
Identification No.: 36283/30396/309433/310446
1650 Market Street, 52nd Floor
Philadelphia, PA 19103
(215) 496-8282

RENATA BARKER, Individually and as
the Personal Representative of the Estate of   PHILADELPHIA COUNTY
BRIAN K. BARKER, Deceased                      COURT OF COMMON PLEAS
                                               LAW DIVISION
Plaintiff

v.                                             JULY TERM, 2020

TYSON FOODS, INC., THE ORIGINAL                NO.: 1751
PHILLY STEAK, INC. And ORIGINAL
PHILLY HOLDINGS, INC.

Defendants


                      PRAECIPE TO REISSUE WRIT OF SUMMONS

TO THE PROTHONOTARY:

       Kindly reissue a Writ of Summons in the above-captioned matter.

                            SALTZ MONGELUZZI & BENDESKY, P.C.

                            BY:    /s/ Jeffrey P. Goodman.
                                   ROBERT J. MONGELUZZI
                                   STEVEN G. WIGRIZER
                                   JEFFREY P. GOODMAN
                                   JASON S. WEISS
                                   Attorneys for Plaintiff

Dated: September 23, 2020




                                                                                 Case ID: 200701751
       Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 21 of 58




SALTZ MONGELUZZI & BENDESKY P.C.                              Filed and Attested by the
BY: ROBERT J. MONGELUZZI/STEVEN G. WIGRIZER                  Office of Judicial Records
        JEFFREY P. GOODMAN/JASON S. WEISS                        27 JULFOR
                                                           ATTORNEYS    2020PLAINTIFF
                                                                             02:19 pm
                                                                     A. SILIGRINI
Identification No.: 36283/30396/309433/310446
1650 Market Street, 52nd Floor
Philadelphia, PA 19103
(215) 496-8282

RENATA BARKER, Individually and as
the Personal Representative of the Estate of   PHILADELPHIA COUNTY
BRIAN K. BARKER, Deceased                      COURT OF COMMON PLEAS
215 Parkdale Road                              LAW DIVISION
Philadelphia, PA 19154

                   Plaintiff
                                               JULY TERM, 2020
                      v.

TYSON FOODS, INC.
c/o CT Corporation System
600 North 2nd Street, Suite 401                JURY OF 12 DEMANDED
Harrisburg, PA 17101

                     And

THE ORIGINAL PHILLY STEAK, INC.
d/b/a Original Philly Cheesesteak Co.
1801 Market Street, Suite 800
Philadelphia, PA 19103

                     And

ORIGINAL PHILLY HOLDINGS, INC.
d/b/a Original Philly Cheesesteak Co.
520 E Hunting Park Avenue
Philadelphia, PA 19124




                  Defendants



                                                                           Case ID: 200701751
     Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 22 of 58




                   PRAECIPE TO ISSUE WRIT OF SUMMONS

TO THE PROTHONOTARY:

    Kindly issue a Writ of Summons in the above-captioned matter.

                                SALTZ MONGELUZZI & BENDESKY, P.C.



                                BY: /s/ Robert J. Mongeluzzi
                                        ROBERT J. MONGELUZZI
                                        STEVEN G. WIGRIZER
                                        JEFFREY P. GOODMAN
                                        JASON S. WEISS
                                        Attorneys for Plaintiff




                                                                       Case ID: 200701751
                 Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 23 of 58
C.P.97
                                                                                                  SUMMONS
                       Commonwealth of Pennsylvania                                               CITACION
                                  CITY AND COUNTY OF PHILADELPHIA


                                                             COURT OF COMMON PLEAS
      RENATA BARKER, Individually and as the
      Personal Representative of the Estate of               JULY
      BRIAN K. BARKER, Deceased                                                              Term, 20 20

                                                             No.
                                vs.
      TYSON FOODS, INC.; THE ORIGINAL
      PHILLY STEAK, INC.; ORIGINAL PHILLY
      HOLDINGS, INC.

To (1)
 TYSON FOODS, INC.                      THE ORIGINAL PHILLY STEAK,           ORIGINAL PHILLY HOLDINGS,
                                        INC. d/b/a ORIGINAL PHILLY           INC. d/b/a ORIGINAL PHILLY
                                        CHEESESTEAK CO.                      CHEESESTEAK CO.




You are notified that the Plaintiff (2)
Usted esta avisado que el demandante (2)
 RENATA BARKER, Individually and as the Personal Representative of the Estate of BRIAN K. BARKER, Deceased




Has (have) commenced an action against you.
Ha (han) iniciado una accion en contra suya.




                                                                       JOSEPH H. EVERS
                                                                           Prothonotary




                                                      By                                     200701751
                                                                                          27 SEP
                                                                                          23 JUL 2020 02:19
                                                                                                       08:58 pm
                                                                                                             am
                                                                                                 A. SILIGRINI
                                                                                                 M. RUSSO


(1)
      Name(s) of Defendant(s)                         Date
(2)
      Name(s) of Plaintiff(s)

10-208 (Rev. 6/00)                                                                               Case ID: 200701751
                                                                                                                      Case ID: 200701751
                                                                        COURT OF COMMON PLEAS
                                                                  JULY               20 No. __________
                                                                  __________Term, 20 ____
Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 24 of 58




                                                                  RENATA BARKER, Individually and as the
                                                                  Personal Representative of the Estate of BRIAN K.
                                                                  BARKER, Deceased
                                                                                          vs.
                                                                  TYSON FOODS, INC.; THE ORIGINAL PHILLY
                                                                  STEAK, INC.; ORIGINAL PHILLY HOLDINGS,
                                                                  INC.
                                                                                    SUMMONS
                Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 25 of 58




   SALTZ MONGELUZZI & BENDESKY P.C.                                                                This is a Filed
                                                                                                             Major Jury
                                                                                                                     andCase.
                                                                                                                          Attested by the
   BY: ROBERT J. MONGELUZZI/STEVEN G. WIGRIZER                                                     Jury Trial is Demanded.
                                                                                                           Office of Judicial Records
                                                                                                   Assessment of 16Damages
                                                                                                                    DEC 2020Hearing
                                                                                                                                 11:36 am
           JEFFREY P. GOODMAN/JASON S. WEISS
                                                                                                   Required.            M. RUSSO
   Identification No.: 36283/30396/309433/310446
   1650 Market Street, 52nd Floor
   Philadelphia, PA 19103                                                                          ATTORNEYS FOR PLAINTIFF
   (215) 496-8282

   RENATA BARKER, Administratrix of the
   Estate of BRIAN K. BARKER, Deceased,                                     PHILADELPHIA COUNTY
   and in her own right,                                                    COURT OF COMMON PLEAS
   215 Parkdale Road
                                                                            LAW DIVISION
   Philadelphia, PA 19154

                                 Plaintiff

                                      v.                                    JULY TERM, 2020


   TYSON FOODS, INC.                                                        NO.: 1751
   c/o CT Corporation System
   600 North 2nd Street, Suite 401
   Harrisburg, PA 17101

   [SEE ATTACHED RIDER]



                                                          NOTICE TO DEFEND
                                  NOTICE                                                                    AVISO

  You have been sued in court. If you wish to defend against the          Le han demandado a usted en la corte. Si usted quiere defenderse de estas
claims set forth in the following pages, you must take action within     demandas expuestas en las páginas siguientes, usted tiene veinte (20) días de
twenty (20) days after this complaint and notice are served, by          plazo al partir de la fecha de la demanda y la notificación. Hace falta asentar
entering a written appearance personally or by attorney and filing in    una comparecía escrita o en persona o con un abogado y entregar a la corte en
writing with the court your defenses or objections to the claims set     forma escrita sus defensas o sus objeciones a las demandas en contra de su
forth against you. You are warned that if you fail to do so the case     persona. Sea avisado que si usted no se defiende, la corte tomará midas y
may proceed without you and a judgment may be entered against you        puede continuar la demanda en contra suya sin previo aviso o notificación.
by the court without further notice for any money claimed in the         Además, la corte puede decidir a favor del demandante y requiere que usted
complaint or for any other claim or relief requested by the plaintiff.   cumpla con todas las provisiones de esta demanda. Usted puede perder dinero
You may lose money or property or other rights important to you.         o sus propiedades u otros derechos importantes para usted.
                                                                         LLEVE ESTA DEMANDA A UN ABOGADO INMEDIATA-MENTE. SI
YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT                             NO TIENE ABOGADO O SINO TIENE EL DI-NERO SUFICIENTE DE
ONCE. IF YOU DO NOT HAVE A LAWYER OR CANNOT                              PAGAR TAL SERVICO, VAYA EN PERSONA O LLAME POR
AFFORD ONE, GO TO OR TELEPHONE THE OFFICE SET                            TELEPHONO A LA OFICINA CUYA DIRECCIÓN SE ENCUENTRA
FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL                          ESCRITA ABAJO PARA AVERIGUAR DONDE SE PUDE CONSEGUIR
HELP.                                                                    ASISTENCIA LEGAL.

         PHILADELPHIA BAR ASSOCIATION                                              ASOCIACIÓN DE LICENCIADOS DE FILADELFIA
     LAWYER REFERRAL AND INFORMATION SERVICE                                      SERVICIO DE REFERENCIA E INFORMACIÓN LEGAL
                1101 MARKET STREET                                                           1101 CALLE DE MERCADO
               PHILADELPHIA, PA 19107                                                          FILADELFIA, PA 19107
              TELEPHONE: (215) 238-6333                                                      TELÉFONO: (215) 238-6333




                                                                                                                                       Case ID: 200701751
        Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 26 of 58




                                              RIDER

THE ORIGINAL PHILLY STEAK, INC. d/b/a :
ORIGINAL PHILLY CHEESESTEAK CO.       :
520 E. Hunting Park Avenue
Philadelphia, PA 19124                :
                                      :
                      and
                                      :
ORIGINAL PHILLY HOLDINGS d/b/a        :
ORIGINAL PHILLY CHEESESTEAK CO.
520 E. Hunting Park Avenue            :
Philadelphia, PA 19124                :
                                                     :
                              Defendants.


                               COMPLAINT – CIVIL ACTION

                                            Introduction

       1.       This wrongful death and survival action concerns the negligent, reckless, and

outrageous conduct of Tyson Foods, one of America’s largest meat processing companies, and

its choice to pursue profits over safety during a global pandemic.

       2.       On April 23, 2020, Brian Barker died of respiratory failure caused by the

pandemic virus, COVID-19.

       3.       At the time of his death, Mr. Barker was a meatpacking supervisor at the Original

Philly Cheesesteak Co. meat processing plant in Philadelphia, Pennsylvania (the “Original Philly

Plant”). The Plant was owned, supervised, and controlled by Defendants Tyson Foods, Inc., The

Original Philly Steak, Inc., and Original Philly Holdings, Inc. (hereinafter the “Tyson

Defendants”).




                                                 2
                                                                                          Case ID: 200701751
        Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 27 of 58




       4.      Mr. Barker was just three years from retirement when he was infected with

COVID-19 while working at the Original Philly Plant.

       5.      Despite the fact that Mr. Barker was at high risk for contracting COVID-19—he

was over 60, had diabetes, and had high blood pressure—the Defendants ordered Mr. Barker to

take the temperatures of employees coming into the Plant on April 2, 2020.

       6.      April 2, 2020 would be Mr. Barker’s last day at the plant—predictably he tested

positive for COVID-19 just five days later, on April 7, 2020.

       7.      Tragically, Mr. Barker succumbed to the infection and died on April 23, 2020.

       8.      Mr. Barker’s death was the preventable result of the Defendants’ decisions to

ignore worker safety.

       9.      The Defendants ignored federal guidance and put plant workers in the crosshairs

of a global pandemic.

       10.     Despite the known risks regarding COVID-19, prior to shutting down the Original

Philly Plant on April 3, 2020, the Tyson Defendants: (1) failed to provide sufficient personal

protective equipment; (2) forced workers to work in close proximity; (3) forced workers to use


                                                3
                                                                                       Case ID: 200701751
            Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 28 of 58




cramped and crowded work areas, break areas, restrooms, and hallways; (4) failed to warn of the

dangers associated with use of public water fountains and/or properly disable public water

fountains despite the risk of transmission of COVID-19; (5) failed to provide alternative potable

water despite the risk of transmission of COVID-19 through the use of water fountains; and (6)

failed to properly provide testing and monitoring for individuals who have may have been

exposed to the virus that causes COVID-19.

        11.     Instead of putting safety first, the Defendants increased production at the Original

Philly Plant during March and April of 2020, adding more shifts and more workers at the Plant to

capitalize on increased demand caused by public panic purchases of meat and frozen products.

        12.     During this critical timeframe in early April of 2020, Mr. Barker contracted

COVID-19 at the Original Philly Plant because the Defendants inexplicably failed to take proper

safety precautions to protect workers.

        13.     By keeping the Original Philly Plant open without providing the proper and

recommended safety precautions, the Defendants intentionally misrepresented the safety of the

facility.

        14.     By choosing profits over safety, the Defendants demonstrated a reckless disregard

to the rights and safety of others, including Brian Barker.

                            FACTS COMMON TO ALL COUNTS
                                         A Global Pandemic

        15.     COVID-19 is an infectious respiratory disease which is caused by a virus known

as SARS-CoV-2, or “the novel coronavirus.”

        16.     The virus which causes COVID-19 is highly contagious.

        17.     The virus spreads mainly person-to-person, primarily through coughs or sneezes

from an infected person in close proximity to another.

                                                 4
                                                                                           Case ID: 200701751
        Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 29 of 58




       18.     The virus is especially dangerous because it can be spread by people who are

asymptomatic or pre-symptomatic.

       19.     For these reasons, the preferred mechanism to combat the virus has been

widespread “stay-at-home” orders to prevent being exposed to the novel coronavirus.

       20.     On January 21, 2020, the United States reported its first case of the novel

coronavirus.

       21.     By this time, it was widely reported that the virus had already spread across Asia

and Europe.

       22.     On January 30, 2020, the United States reported its first case of COVID-19

acquired via community spread.

       23.     In this context, it has been stated that “community spread” means “that people

have been infected with the virus in an area, including some who are not sure how or where they

became infected.”

       24.     On January 31, 2020, the World Health Organization (“WHO”) declared COVID-

19 a “public health emergency of international concern.”

       25.     On March 9, 2020, with over 500 COVID-19 infections in the United States, the

CDC published federal guidelines for workers.

       26.     These guidelines included recommendations for social distancing of at least 6

feet, and the use of Personal Protective Equipment (“PPE”) for workers.

       27.     The same day, March 9, 2020, OSHA released its own guidelines, recommending

that companies should offer surgical masks or respirators to workers who could be infected with

COVID-19, especially those that worked in close quarters:




                                                5
                                                                                        Case ID: 200701751
         Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 30 of 58




             OSHA “Guidance on Preparing Workplaces for COVID-19,” March 9, 2020

       28.     Despite this guidance, the Defendants did not obtain masks or other PPE for their

workers until after Mr. Barker became infected with COVID-19 at the Plant, on April 2, 2020,

when there were already over 240,000 confirmed COVID-19 infections in the United States, and

5,794 confirmed deaths.

       29.     Despite the clear danger that COVID-19 posed for its workers, the Defendants did

not mandate the use of masks and/or PPE for their workers until after Mr. Barker became

infected with COVID-19 at the Plant.

       30.     Despite the clear danger that COVID-19 posed for its workers, Defendants

maintained their ‘work-while-sick’ policy, which they had established years prior to the COVID-

19 pandemic to strike fear into employees who had fallen ill and needed time off to recuperate.

       31.     Defendants enforced this work-while-sick policy by creating a points system:

arbitrarily deducting points for demerits, including taking time off, regardless of the fact that the

employee was sick.

       32.     Defendants perpetuated this work-while-sick policy by refusing to give workers

paid sick leave.

       33.     At the time of this filing, there are at least 10 million confirmed COVID-19 cases

in the United States, over 240,000 of which have been fatal. Brian Barker is but one of those

240,000 who have succumbed to this horrific illness.




                                                 6
                                                                                            Case ID: 200701751
           Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 31 of 58




               Meat Processing Plants – A Melting Pot for the Spread of Infection

        34.     Meat processing plants are known to be “notoriously dangerous.”

        35.     Meatpacking plants present unique safety issues because of the proximity within

which employees work (“elbow-to-elbow”) using cutting tools and in a challenging environment.

        36.     In 2009, the spread of the H1N1 virus put meat processing plants on notice of the

dangerous conditions that the spread of airborne virus posed to their workers.

        37.     As recently as 2016, regulations were promulgated to promote worker’s safety to

protect against airborne illness at the plants.

        38.     The enhanced coverage of meat processing plants that has occurred as a result of

the COVID-19 pandemic highlighted the pre-existing dangerous conditions which workers were

exposed to at these plants.

        39.     One recent news report quotes plant workers describing themselves as “modern

slaves.”

        40.     Others have been quoted as stating that “the workers are being sacrificed” in

recent media coverage.

        41.     Meat processing plants pose specific challenges regarding physical distancing of

workers that the Defendants needed to assess and accommodate before allowing work to

continue.

        42.     Meat processing plants, and the above-named Defendants, were on notice of how

at-risk their workers would be in the face of a pandemic like that currently gripping the world.

        43.     During the Bush administration, federal agencies informed meatpacking

companies that, in the case of a global pandemic, as many as 40% of their workers could be

felled by illness or quarantine.



                                                  7
                                                                                          Case ID: 200701751
            Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 32 of 58




        44.     In 2009, the Labor Department also warned that businesses, like meatpacking

plants, with “high population density work environments” should stockpile PPE like masks

sufficient for each worker to have two masks per day for 120 days. Tyson failed to stockpile

masks anywhere close to this recommended standard.

        45.     But a 2015 federal report indicated that the food and agriculture industry,

including the meatpacking industry, had “no overarching plan” to deal with a global pandemic.

        46.     In fact, industry insiders report that the meatpacking industry, including Tyson,

rejected offers for pandemic emergency plans and leadership training sessions, throwing caution

to the wind and risking the lives of their workers, despite the known fatal risk that a global

pandemic posed to those like Mr. Barker.

        47.     These failures were compounded once the COVID-19 pandemic struck the United

States: Tyson did not bother to contact local health agencies about protecting its workers and

emergency planning until mid-March, 2020, at which point workers were already becoming

infected.

        48.     Reports from government health officials make clear that due to strict attendance

requirements at meatpacking plants, workers like Mr. Barker were either explicitly or implicitly

encouraged to work while sick, leading to far wider spread infections.

        49.     Recent research from University of Chicago’s Booth School of Business indicates

that “as many as one in 12 cases of Covid-19 in the early stage of the pandemic in the U.S. can

be tied to outbreaks at meatpacking plants,” an unsurprising figure given the Defendants’

absolute lack of regard for worker safety or infection-resistance protocols.

        50.     That number has steadily increased over time, and tragically, Brian Barker’s death

will not be the last.



                                                 8
                                                                                         Case ID: 200701751
         Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 33 of 58




                                          The Defendants

       51.     Defendants, Tyson Foods, Inc., The Original Philly Steak, Inc., and Original

Philly Holdings, Inc., are herein collectively referred to as the “Tyson Defendants” and/or

“Tyson”.

       52.     Tyson, a multinational corporation, is one of America’s largest meat processors.

       53.     Tyson products fill the shelves of grocery stores across the United States.

       54.     Tyson Foods, Inc., The Original Philly Steak, Inc., and Original Philly Holdings,

Inc. sell meat products under the brand name Original Philly Cheesesteak, and own, operate,

and/or otherwise control the Original Philly Plant located at 520 E Hunting Park Avenue,

Philadelphia, PA 19124.

       55.     With such an important role in the food supply chain, safety should be of

paramount concern to the Tyson Defendants.

       56.     However, based upon publicly available information, Tyson has consistently

placed profits over safety.

       57.     Tyson Foods, Inc. failed to develop a safety strategy to protect workers at the

plant level, instead placing the focus on driving profits with little care or attention paid to the

safety of the workers in the plants, including at the Philadelphia location.

       58.     In fact, public reporting indicates that Tyson plant managers across the country

placed bets on the number of floor workers, like Mr. Barker, who they believed would become

infected with the virus. This revelation was unsurprising given the sheer number of COVID-19

infections that the Defendants were responsible for.

       59.     As of June 2020, Tyson was responsible for over 7,100 COVID-19 infections of

workers at its plants, along with at least 24 deaths.



                                                  9
                                                                                             Case ID: 200701751
         Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 34 of 58




                                     The Original Philly Plant

       60.     In 2016, Brian Barker started working at the Original Philly Plant in Philadelphia,

PA, as a meatpacking supervisor.

       61.     Mr. Barker was a 40-year veteran of the meatpacking industry.

       62.     The Original Philly Plant has well over 100 workers and specializes in beef

processing and packaging.

       63.     Every day, workers report to the plant floor for work in close proximity and

horrific conditions: extremes of temperature, volume, dampness, and hazardous footing.

       64.     Workers stand only a few feet apart and, because of the volume of the machines at

The Plant, are required to stand within inches of each other to communicate. A typical meat

packing and processing line is depicted below:




                              The COVID-19 Pandemic in the United States

       65.     Based upon information and belief, the culture at the Original Philly Plant, and

Tyson’s no paid sick leave policy, resulted in workers arriving for their shifts while sick for fear

of losing their jobs, or their paychecks.


                                                 10
                                                                                           Case ID: 200701751
        Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 35 of 58




       66.     As discussed above, Defendants enforced and maintained this work-while-sick

policy by employing a points system, deducting points from workers who needed to take sick

leave, and refusing to give paid sick leave.

       67.     Requests for sick leave were sometimes met by the Defendants with threats of

termination.

       68.     The March 9, 2020 OSHA guidance specifically instructed workplaces to send

sick workers home:




         OSHA “Guidance on Preparing Workplaces for COVID-19,” March 9, 2020

       69.     Despite the skyrocketing risk of COVID-19 infections for workers, the Tyson

Defendants ignored the safety of workers and required them to report for duty each day in

cramped conditions and without adequate PPE.

       70.     Despite these known risks, the Tyson Defendants refused to close their plants or

otherwise limit the number of workers reporting for duty each day.

       71.     Instead, the Tyson Defendants actually increased the number of workers at the

Original Philly Plant.

       72.     The Tyson Defendants also implemented ‘temperature checks’ at the entrance to

the facility—yet their attempts at safety were grossly inadequate and in fact increased the risk of

harm to workers like Brian Barker.




                                                11
                                                                                          Case ID: 200701751
        Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 36 of 58




       73.     The Tyson Defendants instructed workers, including Mr. Barker, to scan the

temperature of workers without equipping Mr. Barker or others with adequate PPE.

       74.     The Tyson Defendants failed or refused to have workers take their own

temperatures at home and before arriving to work, in order to reduce the risk of spreading

COVID-19.

       75.     The Tyson Defendants failed or refused to consider the health of workers at high

risk for contracting COVID-19, and instead placed them on the front lines and in harm’s way.

       76.     The Tyson Defendants failed or refused to sanitize testing equipment.

       77.     The Tyson Defendants failed or refused to sanitize the Original Philly Plant.

       78.     The Tyson Defendants failed or refused to enforce mask wearing policies.

       79.     The Tyson Defendants failed or refused to enforce social distancing policies.

       80.     Based upon information and belief, workers were outspoken about the lack of

safety equipment prior to the plant shutting down.

       81.     Based upon information and belief, prior to Mr. Barker becoming infected with

COVID-19 while at the Original Philly Plant, a co-worker/manager at the Plant became infected

with COVID-19.

       82.     Based upon information and belief, Defendants knew that co-worker/manager had

become infected with COVID-19 and had interacted with other co-workers at the Original Philly

Plant while infected.

       83.     Based upon information and belief, Mr. Barker was twice required to deliver co-

worker/manager employer-issued laptop to him, despite his having tested positive for COVID-

19.




                                               12
                                                                                         Case ID: 200701751
           Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 37 of 58




          84.   Based upon information and belief, Defendants took no steps to warn or protect

other workers at the Plant from the risk of COVID-19 infection spreading.

          85.   Based upon information and belief, employees did complain about the lack of

masks prior to the shutdown on April 3, 2020.

          86.   Based upon information and belief, workers, including Plaintiff, complained

about bringing COVID-19 home to their families before the shutdown.

                                COVID-19 Infections at all Tyson Plants

          87.   COVID-19 spread quickly through the Tyson Defendants’ meat packing plants.

          88.   Despite the clear and present danger the virus presented, the Tyson Defendants

kept their facilities across the United States open or shuttered them only temporarily, or “idling”

them, even after thousands of workers fell ill and others died.

          89.   Based upon information and belief, the Tyson Defendants had a ‘work while sick’

policy.

          90.   The Tyson Defendants did not require workers experiencing COVID-19

symptoms to report their illness to their superiors.

          91.   The Tyson Defendants did not require these workers to self-quarantine at home,

despite federal guidance to the contrary.

          92.   The Tyson Defendants did not require or provide masks or other essential PPE to

workers at their facilities.

          93.   In March of 2020, Tyson disclosed to investors that “[t]he health and safety of our

team members is our top priority,” and that Tyson would be changing their corporate policy and

finally compensating employees for sick time.




                                                 13
                                                                                          Case ID: 200701751
        Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 38 of 58




       94.     These statements were false. At the beginning of April, 2020, Tyson executives

met with others in the meatpacking industry and created clear talking points for those in the

industry: employees who failed to show up for work for fear of becoming infected with COVID-

19 would not receive unemployment benefits and would not be given paid sick leave.

       95.     Defendants’ executives and others in the industry specifically emphasized that

“being afraid of COVID-19 is not a reason to quit your job and you are not eligible for

unemployment compensation if you do.”

       96.     Clearly, Tyson’s disclosure and self-serving statements were just smoke and

mirrors: as of mid-April, 2020, after Brian Barker had become infecting with COVID-19 at the

Original Philly Plant, reports indicate that Tyson was still not offering paid sick leave to workers.

Instead, Tyson offered only minimal disability payments.

       97.     This despite the fact that Tyson’s plants were experiencing rapid COVID-19

spread, and workers were falling sick and dying.

       98.     In a demonstration of placing profits over safety, the Tyson Defendants ignored

the health of their vulnerable workers and continued to discourage those experiencing symptoms

to continue working.

       99.     In a demonstration of placing profits over safety, the Tyson Defendants ignored

the health of their vulnerable workers and did not shut any plants until it was too late, despite the

overwhelming mountain of facts and hard evidence indicating that meat packing plants would be

ravaged by COVID-19 infections.

       100.    Tyson operates scores of meat plants nationwide.

       101.    Tyson has experienced COVID-19 outbreaks at dozens of these plants, including:

Philadelphia, Pennsylvania; Storm Lake, Iowa; Dakota City, Nebraska; Waterloo, Iowa;



                                                 14
                                                                                            Case ID: 200701751
            Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 39 of 58




Portland, Maine; Madison, Nebraska; Logansport, Indiana; Robards, Kentucky; Pasco

Washington; Columbus Junction, Iowa; Noel, Missouri; Benton County, Arkansas; Washington

County, Arkansas.

       102.     At Tyson’s Arkansas plants, over 480 workers have tested positive for COVID-

19.

       103.     At Tyson’s Missouri plants, over 370 workers have tested positive for COVID-19.

       104.     At Tyson’s Columbus Junction, Iowa plant, 522 workers tested positive for

COVID-19.

       105.     At most recent count, there have been 7,100 COVID-19 confirmed infections of

workers at Tyson plants, along with at least 24 deaths.

                                   The Death of Brian Barker

       106.     Based upon information and belief, up to and including April 2, 2020, workers at

the Original Philly Plant were still not required to wear masks and/or other PPE, despite CDC

and OSHA guidance to the contrary.

       107.     Based upon information and belief, up to and including April 2, 2020, workers at

the Original Philly Plant were still required to work within 6 feet of one another, despite CDC

and OSHA guidance to the contrary.

       108.     Based upon information and belief, up to and including April 2, 2020, workers at

the Original Philly Plant were not required to report to their superiors if they were experiencing

COVID-19 symptoms.

       109.     Based upon information and belief, when Brian Barker last arrived for work at the

Original Philly Plant on April 2, 2020, a number of workers at the Plant had already become

infected.



                                                15
                                                                                         Case ID: 200701751
         Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 40 of 58




       110.      On April 2, 2020, the Defendants instructed Brian Barker to take the temperatures

of his co-workers arriving at the plant, despite the fact that Brian was: over 60, had diabetes, and

had high blood pressure.

       111.      The Defendants failed to provide Brian Barker with any training whatsoever on

how to safely perform temperature checks on co-workers, while still protecting himself.

       112.      The Defendants failed to sanitize the testing equipment that they forced Brian

Barker to use.

       113.      The Defendants failed to provide Brian Barker with the necessary PPE to perform

temperature checks on his potentially infected co-workers.

       114.      On April 7, 2020, Brian Barker received a positive COVID-19 test—Brian Barker

contracted COVID-19 while at the Original Philly Plant.

       115.      Over the next two weeks, Brian Barker’s condition continued to worsen and

breathing became nearly impossible.

       116.      On April 23, 2020, Brian Barker’s life was taken when he succumbed to the

infection.

       117.      An autopsy report confirmed that Brian Barker died from respiratory

complications related to COVID-19.

       118.      Mr. Barker’s death was the predictable and preventable result of the Tyson

Defendants’ failures to consider the safety of their workers.

       119.      The Defendants knew, or in the exercise of a reasonable degree of care, should

have known that if OSHA and CDC guidance were not followed, workers would become

infected with and could succumb to COVID-19.

       120.      Instead, the Tyson Defendants placed profits over safety.



                                                 16
                                                                                           Case ID: 200701751
         Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 41 of 58




       121.    As a result of the Tyson Defendants’ outrageous, reckless, and grossly negligent

actions which demonstrated a total disregard for the workers’ safety, Brian Barker became

infected with COVID-19 at the Original Philly Plant.

       122.    Mr. Barker died only days after leaving the Original Philly Plant for the last time.

       123.    After Mr. Barker’s confirmed infection, the Tyson Defendants failed or refused to

inform other workers at the Original Philly Plant that they had potentially been exposed to

COVID-19.

       124.    The Tyson Defendants’ actions demonstrated a knowing willingness to sacrifice

the health of Brian Barker and others for its own corporate greed.

                                           The Parties
       125.    Plaintiff, Renata Barker, is an adult individual and a citizen of the Commonwealth

of Pennsylvania residing at the above captioned address.

       126.    Renata Barker brings this suit as the Administratrix of the Estate of Brian K.

Barker, on her own behalf and on behalf of all statutory beneficiaries.

       127.    At all relevant times Brian Barker was an adult citizen of the Commonwealth of

Pennsylvania, residing in Philadelphia County.

       128.    Defendant, Tyson Foods, Inc., is a corporation organized and existing under the

laws of Delaware, with an address for service at the above captioned address.

       129.    At all times relevant to this cause of action, Tyson Foods, Inc. was engaged in

business within the Commonwealth of Pennsylvania on a regular, systematic, continuous, and

substantial basis.

       130.    At all times relevant to this cause of action, Tyson Foods, Inc. regularly

conducted business in Philadelphia County.



                                                 17
                                                                                           Case ID: 200701751
        Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 42 of 58




       131.     At all relevant times, Tyson Foods, Inc. was acting by and through its agents,

servants and/or employees, who were acting within the course and scope of their agency, service,

and employment with Tyson Foods, Inc.

       132.     At all relevant times, Tyson Foods, Inc. was registered to do business in

Pennsylvania:




       133.     Defendant, The Original Philly Steak, Inc., is a corporation organized and existing

under the laws of the Commonwealth of Pennsylvania, with a principal place of business at the

above captioned address.

       134.     At all times relevant to this cause of action, The Original Philly Steak, Inc. was

engaged in business within the Commonwealth of Pennsylvania on a regular, systematic,

continuous, and substantial basis.

       135.     At all times relevant to this cause of action, The Original Philly Steak, Inc.

regularly conducted business in Philadelphia County.




                                                18
                                                                                          Case ID: 200701751
        Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 43 of 58




       136.    At all relevant times, The Original Philly Steak, Inc. was acting by and through its

agents, servants and/or employees, who were acting within the course and scope of their agency,

service, and employment with The Original Philly Steak, Inc.

       137.    Defendant, Original Philly Holdings, Inc., is a corporation organized and existing

under the laws of the Commonwealth of Pennsylvania, with an address for service at the above

captioned address.

       138.    At all times relevant to this cause of action, Original Philly Holdings, Inc. was

engaged in business within the Commonwealth of Pennsylvania on a regular, systematic,

continuous, and substantial basis.

       139.    At all times relevant to this cause of action, Original Philly Holdings, Inc.

regularly conducted business in Philadelphia County.

       140.    At all relevant times, Original Philly Holdings, Inc. was acting by and through its

agents, servants and/or employees, who were acting within the course and scope of their agency,

service, and employment with Original Philly Holdings, Inc.

       141.    Upon information and belief, Defendant Original Philly Holdings, Inc. is a

wholly-owned subsidiary of Defendant Tyson Foods, Inc.

       142.    Upon information and belief, Defendant The Original Philly Steak, Inc. is a

subsidiary of Defendant Tyson Foods, Inc.

       143.    Defendants, Tyson Foods, Inc., The Original Philly Steak, Inc., and Original

Philly Holdings, Inc., owned, operated, managed, and otherwise controlled the meat packing

plant at 520 E Hunting Park Avenue, Philadelphia, PA 19124.

       144.    Defendants, Tyson Foods, Inc., The Original Philly Steak, Inc., and Original

Philly Holdings, Inc., by and through their agents, servants, and/or employees, collectively and



                                                19
                                                                                          Case ID: 200701751
           Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 44 of 58




individually made decisions related to worker health, safety, protection, and sanitation in light of

the COVID-19 pandemic.

          145.   The Tyson Defendants are, collectively, one of America’s largest meat processors

and own, operate, manage and otherwise control dozens of meat processing plants in the United

States.

          146.   As a direct result of the carelessness, negligence, recklessness, gross negligence,

and/or other liability producing conduct of the Defendants, Plaintiff’s decedent, Brian Barker,

suffered illness and injuries that led to his death.

          147.   Specifically, Defendants actions and/or inactions caused Brian Barker to become

infected with COVID-19 at the Original Philly Plant, while Brian Barker was working at the

Original Philly Plant.

          148.   Mr. Barker sustained prolonged conscious pain and suffering, and fear of

impending death.

          149.   Mr. Barker sustained a permanent loss of earnings and loss of earning capacity.

          150.   Mr. Barker sustained permanent loss of enjoyment of life, loss of life’s pleasures,

and loss of life’s hedonic pleasures.

          151.   Mr. Barker has been permanently prevented from performing all his usual duties,

occupations, recreational activities, and avocations, all to his and his beneficiaries’ loss and

detriment.

          152.   The outrageous conduct described herein warrants the imposition of punitive

damages to deter the Tyson Defendants and meat processing plants that operate in Pennsylvania

and across the country from placing profits over the safety of their workers, their workers’

families, and the public at large.



                                                   20
                                                                                           Case ID: 200701751
         Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 45 of 58




                                            COUNT I
                Plaintiff, the Estate of Brian Barker v. The Tyson Defendants
                                         NEGLIGENCE

       153.    Plaintiff incorporates all preceding paragraphs of this Complaint here by

reference.

       154.    At all relevant times, the Tyson Defendants owned, operated, maintained and

otherwise controlled the Original Philly Plant, and controlled and supervised the work being

done at the Plant.

       155.    Specifically, the Tyson Defendants controlled and supervised all safety

precautions and procedures at the Plant, including those related to COVID-19 protection and

prevention.

       156.    Control over the operations and safety decisions at the Original Philly Plant were

also controlled by corporate representatives at the parent level.

       157.    The specific decisions related to whether or not to provide PPE, whether or not to

properly distance workers, and whether or not to take other measures to prevent the spread of

COVID-19 at the Original Philly Plant were controlled by the Defendants’ corporate leaders.

       158.    In connection with their control and supervision of the Plant, the Tyson

Defendants developed plans, recommendations, guidance, and safety procedures and

specifications for performance of work at the Plant.

       159.    The Tyson Defendants, having possession and control of the Plant and the work

being done there, owed a duty to all those working at the Plant, including Brian Barker, a

business invitee, to provide a reasonably safe work environment, free from unreasonable and

dangerous hazards.



                                                 21
                                                                                        Case ID: 200701751
        Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 46 of 58




       160.     The negligence, gross negligence, carelessness and recklessness of the Tyson

Defendants, their agents, servants, and/or employees, which were the cause of Brian Barker’s

death, consisted of, but was not limited to, the following:

           a.      Ignoring the risk of COVID-19 infection to workers at the Original Philly

                   Plant;

           b.      Failing to provide workers with any equipment to help prevent the spread of

                   COVID-19 at The Plant;

           c.      Intentionally ignoring the fact that workers at the Original Philly Plant were

                   infected with and/or were displaying symptoms consistent with COVID-19;

           d.      Failing to provide appropriate PPE to workers at the Original Philly Plant

                   prior to April 2, 2020;

           e.      Failing to prevent Plaintiff’s decedent from contracting the virus at

                   Defendants’ meat plant;

           f.      Failing to provide workers with any equipment to help prevent the spread of

                   COVID-19 at The Plant;

           g.      Failing to warn workers of the risks of known transmission of COVID-19

                   through the use of water fountains;

           h.      Failing to close/disable water fountains despite the known risk of transmission

                   of COVID-19;

           i.      Failing to provide alternate potable water to employees despite the known risk

                   of transmission of COVID-19 through the use of water fountains;

           j.      Failing to close the Plant, despite the fact that the Tyson Defendants knew, or

                   should have known, that workers at the plant were suffering from COVID-19;



                                                 22
                                                                                         Case ID: 200701751
Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 47 of 58




  k.   Failing to close the Original Philly Plant, despite the fact that the Tyson

       Defendants knew, or should have known, that workers at the plant were

       suffering from symptoms consistent with COVID-19;

  l.   Ignoring federal guidance from the CDC and OSHA by not mandating the use

       of masks and PPE at the Original Philly Plant;

  m.   Ignoring federal guidance from the CDC and OSHA by not mandating and/or

       enforcing social distancing guidelines at the Original Philly Plant;

  n.   Ignoring federal guidance from the CDC and OSHA by not mandating that

       workers who were feeling ill report their symptoms to their superiors;

  o.   Ignoring federal guidance from the CDC and OSHA by not mandating that

       workers who were feeling ill stay home from work and self-quarantine;

  p.   Requiring workers to stand less than 6 feet apart;

  q.   Failing to implement policies and procedures that mandated workers kept 6

       feet apart;

  r.   Failing to provide workers with masks and/or PPE;

  s.   Failing to provide workers with clear guidelines for social distancing;

  t.   Failing to reduce the numbers of workers per shift at the Original Philly Plant,

       despite the fact that the Tyson Defendants knew, or should have known, that

       workers in close proximity to one another were more prone to infection;

  u.   Refusing to close the Original Philly Plant in a timely fashion, even though

       the Tyson Defendants knew workers at other Tyson Plants across the country

       had become infected with COVID-19 while at work;




                                    23
                                                                                 Case ID: 200701751
Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 48 of 58




  v.    Enforcing and/or maintaining a formal and/or informal ‘work while sick’

        policy at the Original Philly Plant;

  w.    Failing to properly sanitize or otherwise disinfect the Original Philly Plant,

        despite the fact that workers at the plant were falling ill;

  x.    Forcing vulnerable and/or at risk workers to perform temperature checks on

        those arriving at the Original Philly Plant before they were allowed inside the

        Plant;

  y.    Forcing workers to perform said temperature checks without adequate

        training;

  z.    Failing to provide trained medical staff to perform temperature checks;

  aa.   Forcing workers to perform said temperature checks without adequate PPE;

  bb.   Forcing workers to perform said temperature checks without disinfecting or

        otherwise sanitizing the thermometers;

  cc.   Violating federal and state guidelines and requirements related to COVID-19

        prevention in the workplace;

  dd.   Violating OSHA regulations, including OSHA 1910.132, related to the use of

        PPE;

  ee.   Breaching their duties under various sections of the Restatement (Second) of

        Torts, including, but not limited to, § 340, et seq.; § 341, et seq.; and § 500, et

        seq.

  ff.   Failing to provide Brian Barker with a safe place to work;

  gg.   Allowing workers at the Original Philly Plant, including Brian barker, to

        become infected by COVID-19 while working at The Plant;



                                       24
                                                                                 Case ID: 200701751
Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 49 of 58




  hh.   Failing to properly train and supervise workers and employees of

        subcontractors about the danger posed by COVID-19 and the necessary

        methods to prevent infection;

  ii.   Failing to properly train and supervise workers and employees of

        subcontractors about federal and state guidelines regarding COVID-19 and

        federal and state guidelines to prevent COVID-19 infection;

  jj.   Failing to warn Brian Barker and other workers at the Original Philly Plant of

        the danger posed by COVID-19;

  kk.   Failing to adopt, enact, employ, and enforce proper and adequate safety

        programs, precautions, procedures, measures, and plans;

  ll.   Failing to provide workers with safety equipment;

  mm.   Failing to provide workers with adequate safety equipment;

  nn.   Failing to properly supervise and inspect the work being done at the Original

        Philly Plant;

  oo.   Failing to prevent workers at the Original Philly Plant from being infected by

        COVID-19;

  pp.   Failing to properly train supervisors and managers in determining when to

        shut down the plant due to a safety concerns;

  qq.   Failing to provide proper training on how to combat an airborne virus;

  rr.   Failing to hire and/or select appropriate individuals for managerial positions;

  ss.   Failing to conduct appropriate safety surveys of the Plant;

  tt.   Failing to hire appropriate consultants for how to respond to an airborne virus;

  uu.   Failing to timely obtain appropriate PPE materials to protect workers;



                                     25
                                                                                 Case ID: 200701751
        Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 50 of 58




             vv.      Failing to implement proper policies and/or procedures for shutting the Plant

                      down in the face of widespread virus/pandemic;

             ww.      Failing to properly consider the safety of members of the public that would

                      come into contact with those who worked at the facility; and

             xx.      Failing to express due care under the circumstances described herein.

       161.        The Defendants’ actions and/or inactions were substantial factors and/or factual

causes and/or increased the risk of harm to Plaintiff’s decedent.

       162.        The acts and omissions set forth herein were done in a negligent, grossly

negligent, willful, reckless, and wanton fashion with a conscious indifference to the rights of

members of the public generally, and Plaintiff’s decedent in particular.

       WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and/or

severally, in an amount in excess of the jurisdictional threshold in compensatory damages,

punitive damages, delay damages pursuant to Pa.R.C.P. 238, interest, and allowable costs of suit,

and brings this action to recover the same.

                                              COUNT II
                   Plaintiff, the Estate of Brian Barker v. The Tyson Defendants
                              FRAUDULENT MISREPRESENTATION

       163.        Plaintiff incorporates all preceding paragraphs of this Complaint here by

reference.

       164.        The Tyson Defendants owed lawful business invitees at the Original Philly Plant,

including Brian Barker, the highest duty of care.

       165.        The Tyson Defendants knew that workers at the Original Philly Plant had become

infected with COVID-19, and/or were displaying symptoms consistent with COVID-19, prior to

closing The Plant on April 3, 2020.



                                                  26
                                                                                              Case ID: 200701751
         Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 51 of 58




       166.    The Tyson Defendants knew that workers at the Original Philly Plant were

especially susceptible to COVID-19, and knew that once one worker was infected, the virus was

likely to spread to others.

       167.    Despite this knowledge, the Tyson Defendants did not warn workers that others at

the Original Philly Plant had become infected with COVID-19 and/or were displaying symptoms

consistent with COVID-19 prior to April 3, 2020.

       168.    Despite this knowledge, the Tyson Defendants directly misrepresented to workers

that there was no risk of infection and/or that the workers were unlikely to become infected

and/or deliberately withheld their knowledge of workers at The Plant becoming infected with

COVID-19.

       169.    The Tyson Defendants fraudulently misrepresented the risk of infection to other

workers at The Plant to induce those workers to continue their employment at The Plant.

       170.    The Tyson Defendants fraudulently misrepresented the risk of infection to other

workers at The Plant to induce those workers to continue making the Tyson Defendants

profitable.

       171.    The Tyson Defendants willfully and intentionally withheld their knowledge of

COVID-19 infections at the Original Philly Plant.

       172.    Workers at the Original Philly Plant, including Brian Barker, relied on the Tyson

Defendants’ misrepresentations and continued to arrive for work each day, completely unaware

that other workers at the plant were infected with COVID-19 and/or were displaying symptoms

consistent with COVID-19.




                                               27
                                                                                          Case ID: 200701751
          Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 52 of 58




         173.   As a direct and proximate result of Brian Barker’s reliance on the Tyson

Defendants’ misrepresentations, Brian Barker became infected with COVID-19 at the Original

Philly Plant, and died only days later.

         WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and/or

severally, in an amount in excess of the jurisdictional threshold in compensatory damages,

punitive damages, delay damages pursuant to Pa.R.C.P. 238, interest, and allowable costs of suit,

and brings this action to recover the same.

                                            COUNT III
                 Plaintiff, the Estate of Brian Barker v. The Tyson Defendants
                           INTENTIONAL MISREPRESENTATION

         174.   Plaintiff incorporates all preceding paragraphs of this Complaint here by

reference.

         175.   The Tyson Defendants owed lawful business invitees at the Original Philly Plant,

including Brian Barker, the highest duty of care.

         176.   At all relevant times, the Tyson Defendants represented to business invitees,

including Brian Barker, that it was safe for workers to arrive for their shifts at the Original Philly

Plant.

         177.   The Tyson Defendants’ representation that it was safe for workers to arrive for

their shifts at the Original Philly Plant was false.

         178.   This misrepresentation was made intentionally and knowingly.

         179.   The Tyson Defendants learned they had misrepresented the risk of COVID-19

infections to workers at the Original Philly Plant, learned that workers at the Plant, including

Brian Barker, relied upon the Tyson Defendants’ misrepresentations, and the Tyson Defendants

failed to correct their misrepresentations.



                                                   28
                                                                                            Case ID: 200701751
         Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 53 of 58




        180.      At all relevant times, the Tyson Defendants had actual knowledge of the risk of

COVID-19 infections to workers at the Original Philly Plant, including Brian Barker.

        181.      At all relevant times, the Tyson Defendants had actual knowledge that workers at

the Original Philly Plant were infected with COVID-19 and/or were experiencing symptoms

consistent with COVID-19.

        182.      Prior to Brian Barker becoming infected with COVID-19 at the Original Philly

Plant, Defendants knew that other workers at the Original Philly Plant, including Steve

McDowell, had become infected with COVID-19 and posed an extreme risk of infecting other

workers, like Brian Barker, with COVID-19.

        183.      Despite their actual knowledge of COVID-19 infections at the Original Philly

Plant, and the risk these infections posed to other workers, including Brian Barker, the Tyson

Defendants kept the Original Philly Plant open to workers up to and through at least April 3,

2020.

        184.      The Tyson Defendants’ motivation for intentionally misrepresenting the safety of

the Original Philly Plant was to make money and to continue to profit.

        185.      The Tyson Defendants intentionally misrepresented and deceived workers into

believing that the Original Philly Plant was safe to ensure that workers continued to show up

each day for their shifts and to ensure that the Tyson Defendants continued to profit.

        186.      Workers at the Original Philly Plant, including Brian Barker, justifiably relied

upon the Tyson Defendants’ false representation that the Original Philly Plant was safe at all

relevant times.

        187.      The conduct of the Tyson Defendants, as described above, demonstrated a

reckless disregard for the safety and health of workers at the Original Philly Plant.



                                                 29
                                                                                         Case ID: 200701751
        Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 54 of 58




       188.   The death and injuries sustained by Plaintiff’s decedent were caused by the

negligence, gross negligence, carelessness, recklessness, outrageous conduct and intentional

misrepresentations of the Tyson Defendants, acting by and through their agents, servants,

workers and/or employees, both generally and in the following respects:

           a. Failing to close the Original Philly Plant despite the known dangers caused by

              COVID-19 infections at the plant;

           b. Failing to close the Original Philly Plant despite the known dangers caused by

              workers displaying symptoms of COVID-19 infections at the plant;

           c. Failing to warn workers at the Original Philly Plant of the dangers posed by

              COVID-19 infections at the Plant;

           d. Failing to warn workers at the Original Philly Plant of the dangers posed by

              workers displaying symptoms of COVID-19 infections at the Plant;

           e. Failing to prevent Plaintiff’s decedent from contracting the virus at Defendants’

              meat plant;

           f. Failing to warn workers of the risks of known transmission of COVID-19 through

              the use of water fountains;

           g. Failing to close/disable water fountains despite the known risk of transmission of

              COVID-19;

           h. Failing to provide alternate potable water to employees despite the known risk of

              transmission of COVID-19 through the use of water fountains;

           i. Exposing workers at the Original Philly Plant to unacceptable risks of harm;

           j. Violating applicable OSHA regulations, including the General Duty Cause;




                                              30
                                                                                       Case ID: 200701751
         Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 55 of 58




           k. Failing to provide special precautions which would have protected workers from

               the particular and unreasonable risks of harm which the Tyson Defendants

               recognized;

           l. Failing to train and supervise workers at the Original Philly Plant properly;

           m. Failing to adequately warn workers at the Original Philly Plant of the peculiar

               and/or unsafe conditions and/or special dangers existing at the Original Philly

               Plant;

           n. Violating and failing to comply with Federal and State statutes, local ordinances,

               and all other rules or regulations applicable or in effect, and specifically OSHA

               and CDC guidance regarding COVID-19 protection and prevention for

               workplaces and workers;

           o. Failing to adopt, enact, employ and enforce proper and adequate safety programs,

               precautions, procedures, measures and plans; and

           p. Failing to cease and/or postpone operations until proper and necessary precautions

               could be taken to safeguard workers at the Original Philly Plant.

       189.    The Tyson Defendants’ conduct, as described above, demonstrated a wanton

disregard for the safety and health of workers at the Original Philly Plant.

       190.    By reason of the intentional misrepresentations of the Tyson Defendants, as set

forth above, Plaintiff’s decedent suffered an agonizing and horrific death.

       191.    By conducting itself as set forth above, the Tyson Defendants’ intentional

misrepresentations were a substantial factor, a factual cause of and/or increased the risk of harm

to Plaintiff’s decedent.




                                                 31
                                                                                         Case ID: 200701751
         Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 56 of 58




       192.    The Tyson Defendants’ intentional misrepresentations qualify as an exception to

the Fair Share Act, 42 Pa.C.S. § 7102, and therefore all Tyson Defendants are jointly and

severally liable for the death of Brian Barker and all injuries related to his death.

       WHEREFORE, Plaintiff demands that judgment be entered in favor of the wrongful

death beneficiaries and against Defendants, jointly and severally, in an amount in excess of the

jurisdictional threshold in compensatory damages, punitive damages, interest, and allowable

costs of suit and brings this action to recover the same.

                                           COUNT IV
                Plaintiff, the Estate of Brian Barker v. The Tyson Defendants
                                     WRONGFUL DEATH

       193.    Plaintiff incorporates all preceding paragraphs of this Complaint here by

reference.

       194.    Brian Barker is survived by his wife, Renata Barker.

       195.    Plaintiff, Renata Barker, is the duly-appointed Administratrix of the Estate of

Brian K. Barker by grant of Letters of Administration by the Register of Wills of the County of

Philadelphia, Commonwealth of Pennsylvania, dated July 22, 2020.

       196.    By reason of the death of Brian Barker, his beneficiaries have in the past and will

in the future continue to suffer great pecuniary loss, including, but not limited to, loss of support,

loss of aid, loss of services, loss of companionship, loss of consortium and comfort, loss of

counseling, and loss of guidance.

       197.    As a direct and proximate result of the foregoing, decedent, Brian Barker’s

wrongful death beneficiaries incurred or have been caused to incur and pay large and various

expenses for medical treatment, hospital care and medicine rendered to decedent until the time of




                                                  32
                                                                                             Case ID: 200701751
         Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 57 of 58




his death and to incur various funeral, burial, and estate and administration expenses for which

Plaintiff is entitled to compensation.

       198.    Plaintiff, individually and as Administratrix Ad Prosequendum of the Estate of

Brian Barker, brings this action by virtue of the Wrongful Death Act, 42 Pa.C.S.A. § 8301, and

Pa.R.C.P. 2202, and claims all benefits and recoverable damages under the Wrongful Death Act

on behalf of all other persons entitled to recover under law.

       199.    Plaintiff brings this action by virtue of, inter alia, 42 Pa.C.S. § 8301 and claim all

damages encompassed thereby, including any and all damages members of the Estate are entitled

to under Rettger v. UPMC Shadyside, 991 A.2d 915 (Pa. Super. 2010).

       WHEREFORE, Plaintiff demands that judgment be entered in favor of the wrongful

death beneficiaries and against Defendants, jointly and severally, in an amount in excess of the

jurisdictional threshold in compensatory damages, punitive damages, interest, and allowable

costs of suit and brings this action to recover the same.

                                           COUNT V
                Plaintiff, the Estate of Brian Barker v. The Tyson Defendants
                                        SURVIVAL ACT

       200.    Plaintiff incorporates all preceding paragraphs of this Complaint here by

reference.

       201.    Plaintiff claims on behalf of the Estate of Brian Barker all damages suffered by

the Estate by reason of the death of Brian Barker, including, without limiting the generality of

the following: the severe injuries and symptoms suffered by Brian Barker, which resulted in his

death; the anxiety, horror, fear of impending death, mental disturbance, pain, suffering and other

intangible losses which Brian Barker suffered prior to his death; the loss of future earning

capacity suffered by Brian Barker from the date of his death until the time in the future that he



                                                 33
                                                                                           Case ID: 200701751
         Case 2:21-cv-00223-PD Document 1-1 Filed 01/15/21 Page 58 of 58




would have lived had he not died as a result of the injuries he sustained by reason of the

Defendants’ conduct.

       202.    Plaintiff brings this action on behalf of the Estate of Brian Barker, by virtue of the

Survival Act, 42 Pa.C.S.A. § 8302, and claims all benefits of the Survival Act on behalf of Brian

Barker’s Estate, and other persons entitled to recover under law.

       WHEREFORE, Plaintiff demands that judgment be entered in favor of the wrongful

death beneficiaries and against Defendants, jointly and severally, in an amount in excess of the

jurisdictional threshold in compensatory damages, punitive damages, interest, and allowable

costs of suit and brings this action to recover the same.



                                       SALTZ MONGELUZZI & BENDESKY P.C.

                                              By:     /s/ Robert J. Mongeluzzi
                                                      ROBERT J. MONGELUZZI
                                                      STEVEN G. WIGRIZER
                                                      JEFFREY P. GOODMAN
                                                      JASON S. WEISS
                                                      Attorneys for Plaintiff, Renata Barker,
                                                      Administratrix of the Estate of Brian K.
                                                      Barker

Dated: December 16, 2020




                                                 34
                                                                                           Case ID: 200701751
